To set aside an order dismissing an appeal from the Probate Court.
Granted December 1, 1892, with costs.
Delator presented a claim to commissioners on claims appointed by the probate judge of St. Clair County. Her claim was disallowed. The administrator claimed that the report was filed March 7, but it was claimed that when so filed the commissioners had not signed the report, and it was afterwards sent to the commissioners for signature, who signed and returned it about March 20.
Delator perfected her appeal May 7. On behalf of the estate a motion was entered in the St. Clair circuit, to dismiss *160the appeal, but it was not there heard. Afterwards the administrator applied for the removal of the cause to the Wayne Circuit Court, and it was so removed. A new motion to dismiss was there entered, and at the hearing the appeal was dismissed. The contention was made that at the time of the final report of the commissioners the report was actually signed, but it appeared very clearly that the attorneys for relator were informed on and after March 7 that it had not been signed, and had been sent to the commissioners for signature.